Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION


Claim Status
 
Claims 1-42 are pending for this application.




Claim Rejection

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,5,12,13,14,15,16,17,18,19,20,21,22,24,25,27,32,33,34 and 40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,6,7,8,9,10,11,12,13,14,17,18,19,4,21,23,24,25 and 26 respectively of U.S. Patent No. 10,460,208. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations( underlined)  : 

Present  Application
 U.S. Patent No. 10,460,208
 As per claim 1, A system for creating synthetic data for testing an autonomous system, comprising: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, 
the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test an autonomous system comprising the target sensor.  




As per claim 1, A system for creating synthetic data for testing an autonomous system, comprising: at least one hardware processor adapted to execute a code for: producing a plurality of synthetic training signals, each simulating one of a plurality of signals simultaneously captured from a common training scene by a plurality of sensors, and a plurality of training depth maps each qualifying 
one of the plurality of synthetic training signals according to the common 
training scene;  training a machine learning model based on the plurality of 
synthetic training signals and the plurality of training depth maps;  using the machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured 
simultaneously from a common physical scene, each of the plurality of real 
signals are captured by one of the plurality of sensors, each of the plurality 
of computed depth maps qualifies one of the plurality of real signals;  applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors;  and providing the synthetic data to at least one testing engine to test an autonomous system 
Comprising the target sensor.






As per claim 2, The system of claim 1, 
wherein the at least one hardware processor is adapted to further execute code for: applying a style transformation to the synthetic data according to real target sensor data captured by the target sensor from another physical scene, to produce target synthetic data simulating target data captured by the target sensor; and using the target synthetic data as the synthetic data.  
    
As per claim 2, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a style transformation to the synthetic data according to real target sensor data captured by the target 
sensor from another physical scene, to produce target synthetic data 
simulating target data captured by the target sensor;  and using the target 
Synthetic data as the synthetic data.




As per claim 3, The system of claim 1, 
wherein the at least one hardware processor is adapted to further execute code for: applying one or more physical-characteristic adjustments to the synthetic data to produce adjusted target synthetic data simulating target data captured by the target sensor; and using the adjusted target synthetic data as the synthetic data. 
As per claim 3,  The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a geometric distortion 
transformation to the synthetic data according to at least one physical 
characteristic of the target sensor, to produce adjusted target synthetic data 
simulating target data captured by the target sensor;  and using the adjusted 
Target synthetic data as the synthetic data.


As per claim 5, The system of claim 4, 
Wherein the geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform. 
As per claim 4,  The system of claim 3, wherein the geometric distortion transformation is selected from a group of geometric distortion transformations comprising: a fisheye transform, a barrel distortion transform, a pincushion distortion 
Transform, and a moustache distortion transform.



As per claim 12, The system of claim 1, 
wherein the plurality of sensors are a plurality of cameras; wherein the target sensor is a target camera; wherein each of the plurality of real signals comprises a plurality of digital images captured from the common physical scene by a respective camera of the plurality of cameras; and wherein each of the plurality of computed depth maps comprises a plurality of depth images, each comprising depth information for a digital image of a respective plurality of digital images qualified by the computed depth map.  

As per claim 6,  The system of claim 1, wherein the plurality of sensors are a plurality of cameras;  wherein the target sensor is a target camera;  wherein each of the plurality of real signals comprises a plurality of digital images captured from 
the common physical scene by a respective camera of the plurality of cameras;  
and wherein each of the plurality of computed depth maps comprises a plurality 
of depth images, each comprising depth information for a digital image of a 
Respective plurality of digital images qualified by the computed depth map.



As per claim 13,  The system of claim 12,
 Wherein each depth image of the plurality of depth images comprises depth information for each of a plurality of pixels of a respective digital image. 
As per claim 7, The system of claim 6, wherein each depth image of the plurality of 
depth images comprises depth information for each of a plurality of pixels of a 
Respective digital image.
As per claim 14, The system of claim 1, 
Wherein the machine learning model is a neural network.
As per claim 8,  The system of claim 1, wherein the machine learning model is a neural network.
As per claim 15, The system of claim 1, 
wherein at least one first physical quality value of at least one physical quality, measured while capturing the plurality of real signals by the plurality of sensors, is greater than at least one second physical quality value of the at least one physical quality, measured while capturing the real target sensor data by the target sensor.
As per claim 9, The system of claim 1, wherein at least one first physical quality 
value of at least one physical quality, measured while capturing the plurality 
of real signals by the plurality of sensors, is greater than at least one second physical quality value of the at least one physical quality, measured while capturing the real target sensor data by the target sensor.
As per claim 16,  The system of claim 15, 
wherein the at least one first physical quality value comprises a first value of a first distance the plurality of sensors traversed in the common physical scene while capturing the plurality of real signals; and
 wherein the at least one second physical quality value comprises a second distance value of a second distance the target sensor traversed in the other physical scene while capturing the real target sensor data.  
As per claim 10, The system of claim 9, wherein the at least one first physical quality value comprises a first value of a first distance the plurality of sensors 
traversed in the common physical scene while capturing the plurality of real 
signals;  and wherein the at least one second physical quality value comprises 
A second distance value of a second distance the target sensor traversed in the other physical scene while capturing the real target sensor data.
As per claim 17,  The system of claim 16, wherein a ratio between the first distance value and the second distance value is greater than an identified ratio threshold.  
As per claim 11, The system of claim 10, wherein a ratio between the first distance value and the second distance value is greater than an identified ratio threshold. 





  As per claim 18,  The system of claim 17, 
Wherein the identified ratio threshold is selected from a group of ratio thresholds comprising 10, 100 and 1000.  

As per claim 12, The system of claim 11, wherein the identified ratio threshold is selected from a group of ratio thresholds comprising 10, 100 and 1000.
As per claim 19, The system of claim 1, 
wherein the plurality of real signals are captured while the plurality of sensors are mounted on a vehicle in an identified pattern; wherein the real target sensor data is captured while the target sensor is mounted on the vehicle at the identified position; and wherein the identified position is an identified relative position relative to the identified pattern.  
As per claim 13,  The system of claim 1, wherein the plurality of real signals are 
captured while the plurality of sensors are mounted on a vehicle in an identified pattern;  wherein the real target sensor data is captured while the target sensor is mounted on the vehicle at the identified position;  and wherein the identified position is an identified relative position relative to the identified pattern.

 

As per claim 20, The system of claim 19,
 Wherein the identified pattern is a grid.  
   As per claim 14, The system of claim 13, wherein the identified pattern is a grid.
As per claim 21,  The system of claim 1, 
wherein the at least one hardware processor is adapted to further execute code for: 
applying a new point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce new synthetic data simulating a new possible signal captured from the common physical scene by a new target sensor in a new identified position relative to the plurality of sensors; and providing the new synthetic data to the at least one testing engine to test another autonomous system comprising the new target sensor.  

As per claim 17,   The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a new point of view 
transformation to the plurality of real signals and the plurality of computed 
depth maps, to produce new synthetic data simulating a new possible signal captured from the common physical scene by a new target sensor in a new identified position relative to the plurality of sensors;  and providing the new synthetic data to the at least one testing engine to test an other 
Autonomous system comprising the new target sensor. 

As per claim 22,  The system of claim 21,
 wherein the at least one hardware processor is adapted to further execute code for: applying a new style transformation to the new synthetic data according to new real target sensor data captured by the new target sensor from a new other physical scene, to produce new target synthetic data simulating new target data captured by the new target sensor; and using the new target synthetic data as the new synthetic data.  

As per claim 18,   The system of claim 17, wherein the at least one hardware processor is adapted to further execute code for: applying a new style
Transformation to the new synthetic data according to new real target sensor data captured by the new target sensor from a new other physical scene, to produce new target synthetic data simulating new target data captured by the new target sensor;  and using the new target synthetic data as the new synthetic data.

As per claim 25, The system of claim 24, 
Wherein the new geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform.  
 As per claim 4,   The system of claim 3, wherein the geometric distortion transformation is selected from a group of geometric distortion transformations comprising: a fisheye transform, a barrel distortion transform, a pincushion distortion 
Transform, and a moustache distortion transform.

As per claim 27, The system of claim 21, 
wherein the new synthetic data comprises a new plurality of synthetic digital images; and wherein the at least one hardware processor is adapted to further execute code for: 
applying a new hole-filling algorithm to the new plurality of synthetic images of the new synthetic data to produce new filled target synthetic data simulating new target data captured by the new target sensor; and 
Using the new filled target synthetic data as the new synthetic data.  

As per claim 21,   The system of claim 17, wherein the new synthetic data comprises a new plurality of synthetic digital images;  and wherein the at least one hardware processor is adapted to further execute code for: applying a new hole-filling 
algorithm to the new plurality of synthetic images of the new synthetic data to produce new filled target synthetic data simulating new target data captured by the new target sensor;  and using the new filled target synthetic data as the new synthetic data.

As per claim 32,  The system of claim 1,
 Wherein the autonomous system comprising the target sensor is selected from a group of autonomous systems consisting of: an autonomous driving system, and an advanced driver-assistance system (ADAS).  


As per claim 23,  The system of claim 1, wherein the autonomous system comprising the target sensor is selected from a group of autonomous systems consisting of: an autonomous driving system, and an advanced driver-assistance system (ADAS).

As per claim 33,  A method for creating synthetic data for testing an autonomous system, comprising: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, 
To produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test an autonomous system comprising the target sensor.
As per claim 24,   A method for creating synthetic data for testing an autonomous system, comprising: producing a plurality of synthetic training signals, each simulating one of a plurality of signals simultaneously captured from a common training scene by a plurality of sensors, and a plurality of training depth 
maps each qualifying one of the plurality of synthetic training signals according to the common training scene;  training a machine learning model based on the plurality of synthetic training signals and the plurality of 
training depth maps;  using the machine learning model to compute a plurality 
of computed depth maps based on a plurality of real signals, the plurality of 
real signals are captured simultaneously from a common physical scene, each of 
the plurality of real signals are captured by one of the plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals;  applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a 
target sensor in an identified position relative to the plurality of sensors;  
and providing the synthetic data to at least one testing engine to test an 
Autonomous system comprising the target sensor.

As per claim 34, A system for testing an autonomous system, comprising a target sensor, comprising: at least one hardware processor adapted to execute a code for: producing synthetic data simulating a possible signal captured from a common physical scene by the target sensor in an identified position relative to a plurality of sensors, where the synthetic data is produced using a plurality of real signals, 
the plurality of real signals are captured simultaneously from the common physical scene by the plurality of sensors; and testing the autonomous system using the synthetic data; wherein producing the synthetic data using the plurality of real signals comprises: 
using a machine learning model to compute a plurality of computed depth maps based on the plurality of real signals,
 the plurality of real signals are captured simultaneously from the common physical scene, each of the plurality of real signals are captured by one of the plurality of sensors,
 each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, 
To produce synthetic data simulating the possible signal captured from the common physical scene by the target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test the autonomous system.  
As per claim 25,   A system for testing an autonomous system, comprising a target sensor, comprising: at least one hardware processor adapted to execute a code for: 
producing synthetic data simulating a possible signal captured from a common 
physical scene by the target sensor in an identified position relative to a 
plurality of sensors, where the synthetic data is produced using a plurality of 
real signals, the plurality of real signals are captured simultaneously from 
the common physical scene by the plurality of sensors;  and testing the 
autonomous system using the synthetic data;  wherein producing the synthetic 
data using the plurality of real signals comprises: producing a plurality of 
synthetic training signals, each simulating one of a plurality of signals 
simultaneously captured from a common training scene by the plurality of 
sensors, and a plurality of training depth maps each qualifying one of the 
plurality of synthetic training signals according to the common training scene;  
training a machine learning model based on the plurality of synthetic training 
signals and the plurality of training depth maps;  using the machine learning 
model to compute a plurality of computed depth maps based on the plurality of 
real signals, the plurality of real signals are captured simultaneously from 
the common physical scene, each of the plurality of real signals are captured 
by one of the plurality of sensors, each of the plurality of computed depth 
maps qualifies one of the plurality of real signals;  applying a point of view 
transformation to the plurality of real signals and the plurality of computed 
depth maps, to produce synthetic data simulating the possible signal captured 
from the common physical scene by the target sensor in an identified position 
relative to the plurality of sensors;  and providing the synthetic data to at 
Least one testing engine to test the autonomous system.

As per claim 40,  A system for detecting a plurality of objects in sensor data, comprising: at least one hardware processor adapted to execute a code for: 
using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; and providing the plurality of computed depth maps to at least one object classification engine to detect at least one object in the plurality of real signals.  

 As per claim 26, A system for detecting a plurality of objects in sensor data, 
comprising: at least one hardware processor adapted to execute a code for: 
producing a plurality of synthetic training signals, each simulating one of a 
plurality of signals simultaneously captured from a common training scene by a 
plurality of sensors, and a plurality of training depth maps each qualifying 
one of the plurality of synthetic training signals according to the common 
training scene;  training a machine learning model based on the plurality of 
synthetic training signals and the plurality of training depth maps;  using the 
machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of the plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals;  and 
Providing the plurality of computed depth maps to at least one object classification engine to detect at least one object in the plurality of real signals. 


Regarding claim 4 depends on rejected claim 3, therefore the claim 4 is considered rejected. 

Regarding claims 5 and 6 depends on rejected claim 4, therefore the claims 5 and 6 are considered rejected .

Regarding claims 7,8 and 11  depends on rejected claim 1, therefore the claims 7,8 and 11    are considered rejected .

Regarding claims 9 and 10 depends on rejected claim 8 ,therefore the claims 9 and 10    are considered rejected .

Regarding claim 23 depends on rejected claim 21 ,therefore the claim 23   is considered rejected .

Regarding claim 26 depends on rejected claim 24,therefore the claim 26 is considered rejected.

Regarding claim 28 depends on rejected claim 21,therefore the claim 28    is considered rejected .

Regarding claims 29 and 30 depends on rejected claim 28,therefore the claims 29 and 30  are considered rejected .

Regarding claim 31 depends on rejected claim 21, therefore the claim 31   is considered rejected .

Regarding claim 32 depends on rejected claim 1,therefore the claim 32  is considered rejected.

Regarding claim 35 depends on rejected claim 34, therefore the claim 35  is considered rejected.
Regarding claims 36 and 37 depends on rejected claim 35, therefore the claims 36 and 37  are considered rejected .

Regarding claims 38 and 39 depends on rejected claim 37,therefore the claims 38 and 39   are considered rejected .

Regarding claim 41 depends on rejected claim 40,therefore the claim 41   is considered rejected.

 Regarding claim 42 depends on rejected claim 41, therefore the claim 42 is considered rejected.
 

Conclusion


3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637